DETAILED ACTION
An amendment was received and entered on 2/9/2021.
Claims 29-31 were added. 
Claims 1, 2, 5-11,  and 23-31 remain pending.
Claims 9 and  10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2020.
Claims 1, 2, 5-8, 11, and 23-28 are under consideration.
This action is NON-FINAL due to new grounds of rejection not necessitated by Applicant’s amendment. The previous action was erroneously based on the amended claim set filed 1/4/2019, rather than the amended claim set filed on 4/6/2020. Therefore claims 23-28 were not addressed, and the eligibility of the claims under 35 USC 101 was not correctly evaluated.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-7, 11, 24-26, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim 1 recites “a synthetic antisense oligomer having at least 9 nucleosides and being targeted to the entire length of a sequence at least 90% identical to a sequence selected from” one of SEQ ID NOS: 23-30 and 45-58. These sequences occur naturally in human genomic DNA in a COL6A1 gene, as do their perfect complements. Therefore the claims embrace DNA oligomers that occur naturally in the human genome and so are drawn to a judicial exception to patentability. This judicial exception is not integrated into a practical application because the claims are drawn to compositions of matter and do not integrate the judicial exception into any application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 2, 5-7, 24, 26 recite no elements other than the judicial exception.  Claim 11 recites an expression vector encoding the oligomer.  However, the naturally occurring chromosome within which the oligomer exists can be considered to be an “expression vector” that encodes the oligomer, therefore clam 11 does not include any additional element that amounts to significantly more than the judicial exception. 
Claim 29 is drawn to a “modified synthetic antisense oligomer targeted to the entire length of a sequence at least 90% identical to a target sequence selected from the group consisting of SEQ ID NOS: 23-30 and 45-58, wherein the modification of the oligomer comprises a modification selected from the group consisting of a nucleoside modification, an internucleoside modification, a sugar modification, a sugar- internucleoside linkage modification, a peptide addition, and combinations thereof.  Claims 30 and 31 are drawn to a synthetic antisense oligomer that is complimentary to a target sequence selected from SEQ ID NOS. 23-30 and 45-58, wherein the oligomer is no more than 5 monomers longer or 5 monomers shorter than its target sequence and is at least 90% complementary to an equal length of its target sequence. Claims 29-31 embrace naturally occurring nucleic acid sequences for the same reasons as claims 1, 2, 5-7, 11, 24-26, and 28. Claims 29-31 recite no elements other than the judicial exception.  Claims 29 and 31 require that the oligomer is “modified” and list possible modifications, including “nucleoside modification” and “sugar modification”. These “modifications”  embrace an embodiment wherein the oligomer is a natural DNA 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
Applicants assert that the rejection is overcome by the inclusion of a limitation requiring that the antisense oligomer is an RNA binding molecule. Applicant asserts that such a limitation is significantly more as required by 35 USC 101.  This is unpersuasive. The ability to bind RNA is inherent in naturally occurring DNA and RNA molecules that have nucleobase sequences that are complementary to an RNA molecule of interest. Therefore this limitation in no way adds anything that is significantly more than the judicial exception (a naturally occurring  genomic DNA in a COL6A1 gene). 
Regarding claims 29 and 31, Applicant’s remarks regarding “modification” are addressed in the rejection. The term “modification” as defined in the claim is broad enough to include naturally-occurring DNA, which can be considered to be a modified form of RNA (removal of oxygen from 2’-carbon). In order to overcome the rejection, it must be made clear that the claims do not embrace an oligomer that is indistinguishable from a fragment of naturally occurring nucleic acids. See University of Utah v. Ambry Genetics Corp. No 2014-1361,-1366 (Fed. Cir. Dec. 17, 2014). This can be done, for example, by making clear that the oligomer comprises a non-naturally occurring feature, such as a non-naturally occurring nucleotide modification or non-natural analog of a 
With regard to claim 30, Applicant notes that the claim “mirrors the amendment suggested on page 13 of the Office Action”.  It is noted that the suggestion at page 13 of the previous action concerned avoiding a written description rejection, not a subject matter eligibility rejection. Applicant also asserts that claim 30 “complies with the requirements of 35 USC 101 due to it being synthetic”. This is unpersuasive, because synthetic molecules can be identical to naturally occurring ones. Applicant also argues that the claimed oligomers are “significantly more than an oligomer that is complementary to a pre-mRNA molecule that does not have the non-native splice donor site.”  This is unpersuasive because the claimed oligomers are indistinguishable from fragments of naturally occurring nucleic acids, i.e. fragments of the antisense strand of a COL6A1 gene that does encode the naturally occurring non-native splice done site. Such molecules are ineligible subject matter. See University of Utah v. Ambry Genetics Corp. No 2014-1361,-1366 (Fed. Cir. Dec. 17, 2014).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 11, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites “[a] synthetic oligomer having at least 9 nucleosides and targeted to the entire length of a sequence at least 90% identical to a target sequence selected from  the group consisting of SEQ ID NO: 23”, etc.  It is unclear what is intended by “targeted to the entire length of”. The specification at page 34, lines 23-25 indicates that “the terms targeted to, targeting, and the like, refer to a process of designing an antisense oligomer so that it specifically hybridizes with a desired nucleic acid molecule, such as a desired pre-mRNA or mRNA molecule.” The specification at page 35, lines 3-10 indicate that “specifically hybridizes” refers to the capacity of an antisense oligomer of the invention to preferentially bind to COL6A1 RNA rather than binding a mRNA molecule encoding a protein unrelated in structure to the alpha 1 chain of Type VI collagen. This definition does not set forth the conditions under which such preferential binding must occur (e.g. temperature, salt concentration, etc.) therefore one of skill could not determine the metes and bounds of the sequence composition and degree of complementarity intended to be encompassed by the claims.  Moreover, it is unclear if “targeted to the entire length” places a limitation on the length of the claimed oligomer, or if any oligomer capable of hybridizing to the target sequence under particular conditions, regardless of the length of the oligomer, would satisfy the limitation. For example, it is unclear how a 9-mer oligonucleotide can target the entire length of SEQ ID NO: 23 which is 25 nucleotides in length. In the context of the claim, does an oligomer that targets the entire length of SEQ ID NO: 23 have to be 25 nucleotides in 
Claim 5 is indefinite in its requirement that “the oligomer specifically hybridizes to the target sequence under stringent conditions”.  The specification at page 36, lines 20-29 defines “stringent hybridization conditions” to be “sequence-dependent and can be different in different circumstances. Thus, stringent conditions under which an oligomer of the invention specifically hybridizes to a target sequence are determined by the complementarity of the oligomer sequence and the target sequence and the nature of the assays in which they are being investigated.”  Because the claim does not describe the nature of the assay being performed, and provides no further information as to what is meant by “stringent hybridization conditions”, and because those conditions can be “different in different circumstances”, one of skill cannot know how the phrase “stringent hybridization conditions” is intended to limit the claim. 
Claim 25 is indefinite because it requires that the oligomer of claim 1 “has been modified to reduce degradation of the oligomer” without clearly specifying a basis for comparison to determine whether or not degradation has been reduced.  The oligomer of claim 1 embraces “modified” oligomers and unmodified oligomers.  It is unclear which of the oligomers embraced by claim 1 is to be used as a basis of comparison when determining the whether or not degradation has been reduced, therefore one of skill cannot determine the metes and bounds of claim 25 and dependent claims 26 and 27.  
Claim 29 is indefinite in its recitation of “oligomer targeted to the entire length of a sequence at least 90% identical to a target sequence selected from the group consisting of [SEQ ID NOS: 23-30 and 45-58]”. As discussed above for claim 1, it is unclear what 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendment to require at least 9 nucleotides overcomes the rejection of claim 1 and dependents.  This is unpersuasive for the reasons set forth in the rejection.  Applicant’s comments with regard to claim 5 and “stringent” hybridization conditions do not resolve the issue because it remains unclear if the “being targeted to the entire length of a sequence at least 90% identical” to the recited SEQ ID NOS is a requirement that the oligomer must be equal in length to the targeted sequence or not. The specification provides support for a variety of oligomer lengths (page 40, lines 23-25) and indicates that percent identity may be calculated over the entire length of an oligomer molecule, or over just a portion of it (page 39, lines 7-9). An amendment to clearly limit the range of oligomer sizes in the claimed genus and to clearly limit the degree of identity with the target sequence could overcome the rejection, e.g. “A synthetic antisense oligomer of 17 to 30 nucleotides that has at least etc.]. 
With regard to claim 25 and dependents, it is noted that “unmodified” RNA and “unmodified” DNA oligomers can each be considered to be modified forms of the other. It is unclear what is the nature of the “unmodified” form of the claimed oligomer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. 
Claim 2 requires that the presence of the antisense oligomer of claim 1 results in production of a mature COL6A1 mRNA lacking SEQ ID NO:4. This functional characteristic is inherent in the structure of the oligomer of claim 1, so claim 2 does not further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
	Applicant argues that the presence of the antisense oligomer of claim 1 could result in the production of a mature COL6AI mRNA lacking a sequence similar to, but not
identical to SEQ ID NO: 4, therefore claim 2 further limits claim 1.  This is unpersuai8sve because it is unclear what is the basis for this assertion.  It is unclear if Applicant is asserting that different oligonucleotides within the scope of claim 1 will cause different effects on splicing of the same mRNA, or if Applicant  means that the same oligomer can cause alterations in splicing of different mRNAs, one comprising SEQ ID NO: 4 and one comprising a sequence similar but not identical to SEQ ID NO: 4. In the first case, it is unclear how the recited oligomers, which are all targeted to splice signals that take part in the same splicing event can give rise to differently spliced products (i.e. some that include SEQ ID NO: 4 and some that do not) when used on the same mRNA.  Is there evidence that this occurs?  In the second case, the different outcomes (lacking SEQ ID NO: 4 or not), are a function of the structure of the mRNA, and not the oligomer, so it is unclear how that argument can address the rejection. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 2, 5-8, 11, and 23-28 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 5-8, 11, and 23-28 are drawn to the genus of antisense oligomers that have the functional characteristic of modulating the splicing of a COL6A1 pre-mRNA that has a non-native splice donor site in intron 11 such that the pre-mRNA undergoes “normal splicing”. The specification as filed discloses a newly discovered mutation in intron 11 that gives rise to a nonnative splice donor site and participates in the formation of a new pseudoexon within native intron 11 (see Figs. 6 and 8). Intron 11 is represented by instant SEQ ID NO: 3 and is 479 nucleotides in length. The claims require that the oligomers must target a particular sequence or comprise a particular sequence, where those sequences correspond to three different regions within nucleotides 87-212 of SEQ ID NO: 3, i.e. the splice donor and acceptor sites that participate in the formation of the novel pseudo exon, as well as a putative splice enhancer sequence.  

Evidence of the unpredictability in the art of splice modulation is as follows. 
Van Deutekom et al (Hum. Mol. Gen. 10(15):1547-1554, 2001), indicated that it is difficult to predict the AONs that will bind to the target exon:
The efficacy of AONs is largely determined by their binding affinity for the target sequence. Due to base composition and pre-mRNA secondary or tertiary structure, it is difficult to predict which AONs are capable of binding the target sequence.
See p. 1548 (emphasis added). The authors tested 12 AONs having overlapping sequences for exon binding and skipping of DMD exon 46 in mouse muscle cells (mAONs 1-12, p. 1548). The AONs were complementary to portions of exon 46 differing in specific sequences and sequence length. See p. 1548, Fig IB. The mAONs were said to be 15 or 20 nucleobases in length. See p. 1550, Table 1. Only five of the twelve, mAONs 4, 6, 8, 9, and 11, were identified as binding to Exon 46. See p. 1548-50, Figs. IB, 2A and Table 1. Four of the mAONs -4, 6, 9 and 11, were said to cause skipping of exon 46. See p. 1548 and Figs. 2C and 2D. mAON 8, which was said to bind to exon 46 and shared an eleven nucleotide sequence with mAON 9 and a seven nucleotide sequence with mAON 11, did not cause exon skipping. See p. 1548. mAON 10 which apparently shared partial nucleotide sequences with mAON 9 and 11 (Fig. IB), was not reported as binding with exon 46. See p. 1548. Additional experiments were reported with respect to human muscle cells using the human AON versions (hAONs) said to 
Aartsma-Rus et al (Neuromuscular Disorders 12: S71-S77, 2002) identified 30 potential AONs for 15 different exons. The authors state that there is no significant correlation between effectiveness and the length or sequence content and that effectiveness of proposed AONs to bind to the desired exon needs to be tested empirically:
Of the 30 AONs tested, as many as 20 induced specific exon skipping. There was no significant correlation between the length or sequence content of the AON and its effectiveness (see Table 1). We hypothesize that in most cases the mere accessibility of the targeted RNA region, and thus the capability of the AONs to bind, determines their efficacy. The fact that with the AONs tested so far, we have not been able to induce the skipping of exons 45, 47 and 48 would, in this model, be explained by a less accessible configuration of these exons within the secondary structure of the pre-mRNA. To predict the secondary structure of the targeted pre-mRNA regions, we have used the RNA mfold version 3.1 server. Although this analysis hints at the most favorable local structure which may help in the design of AONs, it is not capable of predicting the overall complex structure of the entire DMD pre-mRNA. We therefore have no insight into the actual position of the targeted sequence within the completely folded RNA structure. Its accessibility, and thus the effectivity of any designed AON, will therefore still have to be tested empirically in the cells, as was done in this study.
See p. S76 (emphasis added). The publication does not make any predictions as to additional AONs that include the skip-causing sequences, but also include additional exon-complementary nucleobases. 
Mann et al (J. Gene Med. 4(6):644-54, 2002) reported making a number of AONs that bound to the region of the dystrophin gene exon 23/intron 23 boundary. See p. 646. Three were said to successfully cause skipping. See p. 631, col. 2. 
in vitro had yet to be identified although the sequence length and target region are singled out as important:
[S]everal years after the first attempts at dystrophin exon skipping with [AONs], there are still no clear rules to guide investigators in their design, and in mouse and human muscle cells in vitro there is great variability for different targets and exons. The consensus sequences at the intron-exon boundaries that are involved in splice site selection are only poorly conserved, and the [exonic splicing enhancers] that are involved in exon definition are themselves of multiple motifs and their identification is complex. Until these key elements are better understood only length and target region seem to be important when designing exon skipping [AONs] for the DMD gene.
See, p. 807 (citation omitted, emphasis added). The successful AONs tested
(A20 and B30) were reported as being 20 and 30 nucleobases in length. See p.
803, Table 2.
	Aartsma-Rus et al (Mol. Ther. 17(3): 548-553, 2009) noted that notwithstanding the development of various computer programs to assist in identifying AON’s as exon skipping candidates, a trial and error procedure was still necessary. The importance of AON sequence length was also noted:
Each antisense mechanism requires stable and efficient binding of the AON to its target sequence. One obvious determinant of AON efficacy is the accessibility of the target.... Several software programs are available to predict the secondary structure of RNA, of which the m-fold server is the most widely used. This server also provides a so-called SS-count for the target sequence, indicating the propensity of a nucleotide to be single stranded in a number of potential secondary structure predictions. This approach probably reflects the actual in vivo situation more closely than focusing only on the most energetically stable structure. In addition, the stability and binding energy of the AON to the target sequence influence AON efficiency. This depends on e.g., AON length and sequence constitution and the free energy of local structures. To efficiently bind a target sequence, the free energy of the AON-target complex must be higher than that of the target complex and that of the AON. As AONs are generally only 17 25-nucleotides long, they are unlikely to form stable secondary structures. However, most AONs can form AON-AON complexes with other AONs of the same sequence (Supplementary Figure S2). The software program RNA structure 4.5 has a tool that provides the free energy of AON-AON complexes and AON-target complexes, in addition to the free energy of individual AONs and the target sequence. The aforementioned software programs (as well as others) can be used to facilitate AON design (reviewed in ref. 1). Nonetheless, none of them is 100% conclusive or predictive and in general a trial and error procedure is still involved to identify potent AONs.
See p. 548, (emphasis added, citation and footnote omitted).

In summary, the prior art shows that there was substantial unpredictability related to selection of splice-modulating oligonucleotides, and also to the addition or subtraction of nucleotides to or from a given oligonucleotide that had been shown to actively modulate splicing.
The instant specification as filed provides working examples of oligomers (PMO1-PMO5) that are targeted to three different regions within nucleotides 87-212 of instant SEQ ID NO: 3. These regions correspond to nonnative splice junctions involved in creation of a novel pseudoexon and to a potential splice enhancer sequence  See Fig. 8.  Instant SEQ ID NO: 3 is 479 nucleotides in length and represents COL6A1 intron 11. Oligomers PMO-1, PMO-2, PMO-2b, PMO-3, PMO-4, and PMO-5 show dose dependent activity in correcting the splicing of mutant pre-mRNAs comprising the novel mutation described in example 1 of the specification.  See Fig. 8.  The instant claims are not limited to these oligomers, although they are directed to oligomers that largely overlap with PMO1-5.  
In view of the unpredictability in the art of antisense oligonucleotide-mediated splice-modulation, and the breadth of the claims with regard to oligomer targeting location and oligomer length, the disclosure of PMO-1, PMO-2, PMO-2b, PMO-3, PMO-4, and PMO-5 is not considered sufficient to provide an adequate written description across the entire breadth of the claimed genus.  In particular, this disclosure does not provide a representative number of species that would convey possession of oligomers that substantially differ in length and sequence identity from those shown to be active . 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that “claim 1 has been amended to require at least 9 nucleosides in the oligonucleotide. When combined with the skill in the art and the remainder of the limitations in the claims, and especially the requirement that the antisense oligomer is targeted to the entire length of a sequence at least 90% identical to a target sequence selected from the [recited SEQ ID NOS] Applicants assert that the claims satisfy the written description requirement.” This is unpersuasive because it does not address the basis of the rejection. As discussed above, there is considerable unpredictability associated with changing the lengths of oligomers that have been shown to modulate splicing. The addition or subtraction of a small number of bases from one end or another of such an oligomer can result in the loss of splice modulation activity (see e.g. Wu above). If the claims embrace oligomers as short as 9 nucleotides then it is unclear that the claims as written provide an adequate written description of the claimed genus in view of the unpredictable state of the art and the disclosure of only a few working examples (PMO-1, PMO-2, PMO-2b, PMO-3, PMO-4, and PMO-5, all in the range of 23 to 26 nucleotides in length). Therefore the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 25, 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Krieg et al (US 20150141320).
Krieg taught single stranded DNA oligonucleotides of the general formula X-Y-Z where X is any nucleotide, Y is a sequence of 6 nucleotides that is not a human miRNA seed sequence, and Z is a nucleotide sequence of 1 to 23 nucleotides in length, where single stranded oligonucleotide is complementary with a PRC2-associated region of a target gene listed in Table 4.  Examples of single stranded oligonucleotides fulfilling these requirements include SEQ ID NOS: 1407-1098802. See paragraph 8. The oligonucleotides of the invention may comprise modifications such as phosphorothioate internucleoside linkages.  See paragraph 25.  Accordingly, Krieg fairly disclosed the concept of phosphorothioate modified versions of SEQ ID NOS: 1407-1098802.
Krieg SEQ ID NO: 1040493 is perfectly complementary to nucleotides 168-182 instant SEQ ID NO: 3, and comprises the DNA version of nucleotides 10-24 of instant SEQ ID NO: 17. See alignment below in which the reverse complement of the appropriate region of SEQ ID NO: 3 is presented.
Instant SEQ ID NO: 3            182 CTGGGTGCCTGGGTG 168

Krieg SEQ ID NO: 1040492          1 CTGGGTGCCTGGGTG  15
                                    |:||:|||:|||:|
Instant SEQ ID NO: 17  1 AGGCACCUUUGCUGGGUGCCUGGGU 25

The single stranded oligonucleotide of Krieg has all of the structural features recited in instant claims 1, 2, 5, and 29 but Krieg is silent regarding the recited functional characteristics relating to causing normal splicing of the COL6A1 pre-mRNA. However, absent evidence to the contrary, these features are inherently present in the oligonucleotide of Krieg. The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See MPEP 2112.01, Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).
Claim 6 is included in this rejection because the “target sequence” in SEQ ID NO: 3 (5’-CACCCAGGCACCCAG-3’) comprises a sequence that is identical to 14 consecutive nucleotides in instant SEQ ID NO: 25.
Instant SEQ ID NO: 25            ACCCAGGCACCCAGCAAAGGUGCCU 
                                 ||||||||||||||
Krieg target sequence        5’-CACCCAGGCACCCAG-3’        

So in one interpretation, the sequence targeted by the oligonucleotide of Krieg is 93.3% identical over its entire length to instant SEQ ID NO: 25. In another interpretation, the sequence targeted by the oligonucleotide of Krieg comprises a sequence (5’-
Claim 7 is included in the rejection because the oligonucleotide of Krieg comprises a sequence (5’-GTGCCTGGGT-3’) that is 100% identical to a sequence in instant SEQ ID NO: 36. 
Instant SEQ ID NO: 36                   GTGCCTGGGTCGCTGTCCTTGTCCT
                                        ||||||||||
Krieg SEQ ID NO: 1040492            CTGGGTGCCTGGGTG  

Thus Krieg anticipates the claims.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. Applicant asserts that “the present claims require that the antisense oligomer is an RNA binding molecule”, and that Krieg fails to teach such a limitation.  This is unpersuasive because the oligomer of Krieg is perfectly complementary to nucleotides 168-182 instant SEQ ID NO: 3, and absent evidence to the contrary can bind to the corresponding RNA sequence. The ability to bind such an RNA is inherent in the structure of the molecule of Krieg due to its complementarity to SEQ ID NO: 3 and to the RNA encoded by SEQ ID NO 3. Applicant has presented no evidence or logic to indicate that the oligomer of Krieg is not an “RNA-binding molecule”, therefore the rejection is maintained.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635